NUMBER 13-14-00450-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                     EX PARTE JULIO CESAR MARTINEZ


                   On appeal from the 197th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to reverse and render judgment.

According to the motion, the parties have reached an agreement to settle and

compromise their differences. They ask this Court to reverse the Order of Expunction

entered by the 197th Judicial District Court of Cameron County, Texas on March 26, 2014

in Cause No. 2013-DCL-6131-C, and to render a judgment prohibiting criminal justice

agencies from disclosing Martinez’ criminal history information relating to his offense of

assault, committed on or about March 13, 2006. See TEX. R. APP. P. 42.1(a)(2)(A).
       The parties have agreed: that under Article 55.01(A)(2) of the Texas Code of

Criminal Procedure, Martinez is not entitled to an expunction of any records related to his

arrest for assault on or about March 13, 2006 because he served a term of deferred

adjudication for the offense, and that Martinez is entitled to an Order of Nondisclosure

under Section 411.081(d)-(h) of the Texas Government Code.

       We REVERSE the order of expunction entered on March 26, 2014 and RENDER

judgment prohibiting criminal justice agencies from disclosing Martinez’ criminal history

record information relating to his offense of assault, committed on or about March 13,

2006. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(c).

       In accordance with the agreement of the parties, costs are taxed against the party

incurring same.   See TEX. R. APP. P. 42.1(d).      Having dismissed the appeal at the

parties’ request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.

                                                               PER CURIAM

Delivered and filed the 19th
day of December, 2014.




                                            2